Case 1:18-cv-11208-BCM Document 18 Filed 02/08/19 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DAVID LUINA, individually and on behalf of all CIVIL ACTION
Others similarly-situated,
1:18-CV-11208-VSB
Plaintiffs
VS. ANSWER TO
COMPLAINT

L3 FUNDING LLC, VICTOR RODRIGUEZ,
KRIS BLAKU, and JOHN and JANE DOES 1-50

Defendants.

 

Defendants, by and through their attorney, upon information and belief as to the matter

by way of Answer to the Complaint of the Plaintiffs says as follows:
NATURE OF THE CLAIMS

1, Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 1.

2, Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 2.

3, Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 3.

JURISDICTION AND VENUE

4. Defendants admit the allegations contained in Paragraph 4.
5. Defendants admit the allegations contained in Paragraph 5.
6. Defendants admit the allegations contained in Paragraph 6.

Page 1of8
Case 1:18-cv-11208-BCM Document 18 Filed 02/08/19 Page 2 of 8

PARTIES
7. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 7 except Defendants deny that the Plaintiff was
a “non-exempt employee.”
8. Defendants admit the allegations contained in Paragraph 8 except that Defendants
deny that Defendants was an “employer” within the meaning of FLSA, NYLL, NYCRR, and all

other applicable rules and regulations.

9, Defendants deny the allegations contained in Paragraph 9.
10. Defendants deny the allegations contained in Paragraph 10.
11. Defendants are without knowledge or information sufficient to form a belief as to

the truth of Plaintiffs’ allegations as to Paragraph 11.
COLLECTIVE ACTION ALLEGATION
12. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 12.
13. Defendants deny the allegations contained in Paragraph 13.
14. Defendants deny the allegations contained in Paragraph 14.

15. Defendants deny the allegations contained in Paragraph 15.

16. Defendants deny the allegations contained in Paragraph 16.
17. Defendants deny the allegations contained in Paragraph 17.
18. Defendants deny the allegations contained in Paragraph 18.
19. Defendants deny the allegations contained in Paragraph 19.

Page 2 of 8
Case 1:18-cv-11208-BCM Document 18 Filed 02/08/19 Page 3 of 8

CLASS ACTION ALLEGATIONS

1, Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 1.

2. Defendants deny the allegations contained in Paragraph 2.

3. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 3.

4, Defendants deny the allegations contained in Paragraph 4.

5. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 5.

6. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 6.

7. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 7.

8. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 8.

9. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 9,

10. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 10.

Hl. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 11,

12, Defendants are without knowledge or information sufficient to form a belief as to

the truth of Plaintiffs’ allegations as to Paragraph 12.

Page 3 of 8
Case 1:18-cv-11208-BCM Document 18 Filed 02/08/19 Page 4 of 8

INDIVIDUAL FACTUAL ALLEGATIONS

Plaintiff David Luina

13. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 13.

14. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 14.

15. Defendants deny the allegations in Paragraph 15.

16. Defendants deny the allegations in Paragraph 16.

17. Defendants deny the allegations in Paragraph 17.

18. Defendants deny the allegations in Paragraph 18.

19. Defendants deny the allegations in Paragraph 19.

20, Defendants deny the allegations in Paragraph 20.

21. Defendants deny the allegations in Paragraph 21.

22. Defendants deny the allegations in Paragraph 22.

FIRST CAUSE OF ACTION
(FLSA: UNPAID MINIMUM WAGE)

23. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 23.

24. Defendants deny the allegations in Paragraph 24.

25. Defendants deny the allegations in Paragraph 25.

26. Defendants deny the allegations in Paragraph 26.

27, Defendants deny the allegations in Paragraph 27.

Page 4 of 8
Case 1:18-cv-11208-BCM Document 18 Filed 02/08/19 Page 5 of 8

SECOND CAUSE OF ACTION
(FLSA: FAILURE TO PAY OVERTIME COMPENSATION)

28. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 28.

29. Defendants deny the allegations in Paragraph 29.

30. Defendants deny the allegations in Paragraph 30.

31. Defendants deny the allegations in Paragraph 31.

32. Defendants deny the allegations in Paragraph 32.

33. Defendants deny the allegations in Paragraph 33.

THIRD CAUSE OF ACTION
(NYLL & NYCRR: UNPAID MINIMUM WAGE)

34. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 34.

35. Defendants deny the allegations in Paragraph 35.

36. Defendants deny the allegations in Paragraph 36.

37. Defendants deny the allegations in Paragraph 37.

38. Defendants deny the allegations in Paragraph 38.

FOURTH CAUSE OF ACTION
(NYLL_ & NYCRR: FAELURE TO PAY OVERTIME COMPENSATION)

39, Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 39.

40. Defendants deny the allegations in Paragraph 40.

41. Defendants deny the aliegations in Paragraph 41.

Page 5 of 8
Case 1:18-cv-11208-BCM Document 18 Filed 02/08/19 Page 6 of 8

42. Defendants deny the allegations in Paragraph 42.
43. Defendants deny the allegations in Paragraph 43.

FIFTH CAUSE OF ACTION

 

(NYLL: FAILURE TO FURNISH WAGE NOTICES)
44. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 44.
45. Defendants deny the allegations in Paragraph 45.
46. Defendants deny the allegations in Paragraph 46.
47, Defendants deny the allegations in Paragraph 47.
SIXTH CAUSE OF ACTION

(NYLL: FAILURE TO FURNISH WAGE STATEMENTS)

 

48. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 48.

49. Defendants deny the allegations in Paragraph 49.

50. Defendants deny the allegations in Paragraph 50.

Si. Defendants deny the allegations in Paragraph 51.

SEVEN CAUSE OF ACTION

 

(12 NYCRR 142-2.3: SPREAD OF HOURS PAY)
51. Defendants are without knowledge or information sufficient to form a belief as to
the truth of Plaintiffs’ allegations as to Paragraph 51.
52. Defendants deny the allegations in Paragraph 52.
53. Defendants deny the allegations in Paragraph 53.

54. Defendants deny the allegations in Paragraph 54.60

Page 6 of 8
Case 1:18-cv-11208-BCM Document 18 Filed 02/08/19 Page 7 of 8

35,

56,

57.

58.

59.

60.

OL,

Defendants deny the allegations in Paragraph 55.
Defendants deny the allegations in Paragraph 56.
Defendants deny the allegations in Paragraph 57.
Defendants deny the allegations in Paragraph 58.
Defendants deny the allegations in Paragraph 59.
Defendants deny the allegations in Paragraph 60.
EIGHT CAUSE OF ACTION
(NYLL and NYCRR: UNLAWFUL DEDUCTIONS)

Defendants are without knowledge or information sufficient to form a belief as to

the truth of Plaintiffs’ allegations as to Paragraph 61,

62.

63.

64.

Defendants deny the allegations in Paragraph 62.
Defendants deny the allegations in Paragraph 63.

Defendants deny the allegations in Paragraph 64.

WHEREFORE, Defendants demand judgment dismissing the Plaintiffs’ Complaint it its

entirety together costs of suit, attorney fees, and any other relief as the Court may deem just and

proper.

AFFIRMATIVE DEFENSES AS TO ALL COUNTS
Failure to state a claim upon which relief can be granted
Lack of Standing
Lack of Consideration
Waiver
Lack of Privity

Laches

Page 7 of 8
Case 1:18-cv-11208-BCM Document 18 Filed 02/08/19 Page 8 of 8

10.

cause.

11,

12.

£3,

14.

LS;

16.

L?,

18.

19.

Not a Real Party in Interest
Assumption of Risk
Unjust Enrichment

Any and all damages sustained by the Plaintiffs is the results of their own risk and

Any and all damages sustained by the Plaintiffs is NOT the results of Defendant.
Plaintiff failed to mitigate damages.

Delay

Estoppel

Acquiescence

Excuse

Ratification

Unclean Hands

Plaintiffs are not employees and are not entitled overtime. Plaintiffs are

independent contractors.

20.

Defendant reserves the right to assert any additional defenses that may become

apparent during the case.

WHEREFORE, Defendants demand judgment dismissing the Plaintiffs’ Complaint it its

entirety together costs of suit, attorney fees, and any other relief as the Court may deem just and

proper.

Dated:

el
qf

 
  

Q “RIGLIARD P. GALLER, Esq.

75 Essex St, Suite 220
Hackensack, NJ 07601
Attorney for Defendants
T: (201) 678 3200
F: (201) 343 2727

IDE ISBHIw T>
Page 8 of 8
